Citation Nr: 0815764	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to June 
1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which found there was not new and material evidence 
sufficient to reopen the veteran's claim.  The veteran's 
motion to advance this case on the docket was granted May 5, 
2008.

The reopened claim for service connection is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An October 1989 decision which denied the veteran's claim 
of entitlement to service connection for hearing loss was a 
final decision.

2.  In Otober 1992, the veteran filed a claim to reopen the 
previously denied claim for service connection for hearing 
loss which was denied by the RO in December 1992.  The 
veteran did not perfect an appeal in that decision and it is 
final.   

3.  The veteran submitted new evidence of a medical nexus 
between service and his hearing loss, which is related to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for hearing loss has been 
presented and the claim is reopened.  See 38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156(a) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends his hearing loss is related to his 
duties as a lifeguard in service, which involved frequent ear 
infections and blows to the ears and head.

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's request to reopen his claim and his 
request for service connection.  Thus, no further discussion 
of the VCAA is required.

New and Material Evidence to Reopen the Claims
A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.  "New 
evidence" means existing evidence not previously submitted to 
agency decisionmakers.  "Material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In July 2004, the veteran submitted a medical opinion from a 
VA audiologist which stated that the veteran's current 
hearing loss is at least as likely as not related to service.  
This evidence was not previously submitted, and is therefore 
"new."  As the evidence provides a medical nexus, a fact not 
previously established, it is considered "material."  New and 
material evidence has therefore been submitted, and the claim 
for service connection for a mental disorder is reopened.


ORDER

The claim for service connection for hearing loss is 
reopened.


REMAND

In July 2004, the veteran submitted a medical opinion from a 
VA audiologist which stated that the veteran's current 
hearing loss is at least as likely as not related to service.  
While the claims file does contain the report of a VA 
audiological examination from August 2002, that report is 
inadequate for purposes of determining hearing loss for 
compensation.  38 C.F.R. § 3.385.  Thus, a VA examination is 
needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Additional notice must be provided to 
the veteran, including an explanation as 
to the information or evidence needed to 
determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to a VA examiner.  Pertinent 
documents should be reviewed, including 
the available service medical records 
located in the two envelopes contained 
within the veteran's claims folder.  
The examiner should conduct a complete 
audiological examination, including the 
veteran's auditory thresholds and 
speech recognition scores using the 
Maryland CNC Test.  The examiner should 
state whether the veteran's (a) left 
ear and (b) right ear hearing loss is 
at least as likely as not related to 
his duties as a life guard in service.

3.  After completing the above action, 
and any other development indicated by 
any response received as a consequence 
of the actions above, the claim should 
be readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


